PER CURIAM.
This is an appeal 'from an order denying an application made to the District Court to set aside and vacate a judgment of conviction. The application was made after the time for an appeal had expired. The basis of the application was the claim that the indictment did not state facts sufficient to constitute the public offense of transporting a stolen automobile from one state to another knowing that it was stolen. The indictment was not defective in the failure to state an offense, but, were it so, the application was too late. The remedy for the alleged defect was by an appeal from the judgment. That the application was in form an application for a writ coram nobis did not clothe the court with power to vacate its final judgment. The nature of this writ is discussed by the Supreme Court of California in People v. Mooney, 178 Cal. 525, 174 P. 325, to which we refer.
Judgment affirmed.